Citation Nr: 0029645	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  96-14 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an initial compensable evaluation for a 
submucosal nodule of the esophagus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant






INTRODUCTION

The veteran had active service from January 1989 to November 
1994, including service in Southwest Asia from October 1990 
to April 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1995 rating decision from the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional Office 
(RO), which granted service connection for chronic vomiting 
with history of submucosal nodule of the esophagus with a 
noncompensable evaluation, effective from November 24, 1994. 
The veteran's claim for an initial compensable evaluation for 
service-connected submucosal nodule of the esophagus was 
remanded by the Board to the RO for development in March 
2000.


FINDINGS OF FACT

No functional impairment due to a submucosal nodule of the 
esophagus is demonstrated.


CONCLUSION OF LAW

An initial compensable evaluation for a submucosal nodule of 
the esophagus is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 
4.114, Code 7344-7203 (2000).







REASONS AND BASES FOR FINDINGS AND CONCLUSION


Legal Criteria

Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are:  interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the appellant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114.

New growths, benign, any specified part of digestive system, 
exclusive of 
skin growths, will be based on interference with digestion, 
using any applicable digestive analogy. 38 C.F.R. § 4.114, 
Code 7344.

Stricture of  the esophagus, permitting passage of liquids 
only, with marked impairment of general health warrants an 80 
percent evaluation. Where severe, permitting liquids only, a 
50 percent evaluation will be provided. A moderate degree of 
impairment is evaluated as 30 percent disabling. 38 C.F.R. 
§ 4.114, Code 7203.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met. 38 C.F.R. § 4.31.


Analysis

The veteran is service connected for a submucosal nodule of 
the esophagus, but service connection has been denied for 
chronic rhinitis. The veteran has appealed the noncompensable 
evaluation assigned by the original rating decision in March 
1995. 

VA examination in March 1995 noted a history of a submucosal 
nodule of the 
esophagus with complaints of cough, gagging, vomiting and 
difficulty swallowing with the sensation of something in the 
throat. On VA examination in March 1998, a history of 
esophagogastroduodenoscopy evidence of a 10 by 8 mm 
submucosal nodule in the proximal esophagus with 1 cm venous 
stricture in the 
same area was recorded.

Yet another VA examination was accorded the veteran in 
September 1998. It was disclosed that the veteran had chronic 
rhinitis with significant airway 
obstruction and a chronic cough probably secondary to post-
nasal drainage. Esophagus examination noted evidence of 
chronic rhinitis which might be causing drainage during the 
night, which in turn was possibly causing gagging and 
vomiting when the veteran first got up in the morning. The 
examiner stated that there was
documentation of a submucosal nodule in the esophagus, but 
this condition should not be the cause of the vomiting as it 
only occurred in the morning and the veteran was able to eat 
later in the day.

The report of a videofluoroscope swallowing evaluation in 
September 1998 
reveals that four trials using three separate liquids were 
within normal limits and negative for dysphagia.

The VA physician who conducted the September 1998 examination 
added in June 2000 that the September 1998 swallow evaluation 
was reported as negative for dysphagia and that as reported 
previously, the veteran did have evidence of chronic rhinitis 
causing post-nasal drainage which could explain his symptoms.

In reaching this decision, the Board has carefully considered 
the testimony provided by the veteran at the personal hearing 
held in January 2000. The noncompensable evaluation for the 
veteran's service-connected submucosal nodule of the 
esophagus, however, is appropriate as there is no objective 
evidence of any functional impairment due to this condition. 
VA examinations, studies and conclusions have consistently 
disassociated the veteran's symptoms, including vomiting and 
gagging, from this service-connected disability. To the 
contrary, the evidence suggests that the veteran's symptoms 
are related to his non-service connected rhinitis with post-
nasal drainage. No medical opinion or other competent medical 
evidence to the contrary has been presented. Accordingly, 
there is no basis for a compensable evaluation at any time 
during the appeal period. The evidence is not so evenly 
balanced that there is doubt as to any material issue. 
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 
4.10, 4.31, 4.114, Code 7344-7203; Fenderson.





ORDER

Entitlement to an initial compensable evaluation for a 
submucosal nodule of the esophagus is denied.



		
	WAYNE M. BRAEUER 
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 5 -


- 1 -


